 

Exhibit 10.11

CONFIDENTIAL TREATMENT REQUESTED

—

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

SUPPLY AGREEMENT

 

 

between                                                                                                  
Wacker Chemie AG

Hanns-Seidel-Platz 4
81737 Munich
Federal Republic of Germany

 

 

- hereinafter referred to as “WACKER” -

 

and                                                                                                                           
SunPower Corporation

3939 North First Street
San Jose, CA 95134
United States of America

 

 

- hereinafter referred to as “BUYER” -

 

 

 

Preamble

 

BUYER has requirements for polycrystalline Silicon. WACKER is willing to supply
BUYER with polycrystalline Silicon.

 

Now, therefore, in consideration of the foregoing and the mutual premises
hereinafter con­tained, WACKER and BUYER agree as follows:

 

 

 

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

 

 

***                 CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

--------------------------------------------------------------------------------


 

1.                                 Product

 

WACKER agrees to sell and deliver and BUYER agrees to purchase and take the
poly-crystalline Silicon manufactured by WACKER as defined per specification set
forth in Ap­pendix A (hereinafter referred to as “PRODUCT”).

 

2.                                 Quantities

 

2.1                            The BUYER shall make the agreed prepayment
according to the payment schedule set forth in Appendix A.
WACKER shall sell and deliver to BUYER and BUYER will purchase and take from
WACKER the annual quantities of PRODUCT set forth in Appendix A.

 

3.                                 Prices / Payment Terms

 

3.1                            The prices for the PRODUCT are set forth in
Appendix A .

 

3.2                            The prices under Section 3.1 above shall be firm
until 31.12.2011 and only subject to change, if the relevant energy price index,
defined in Appendix C, increases or decreases by more than *** %. The agreed
prices will be adjusted by the rate (Euro/kg) as specified in the table in
Appendix C.

 

3.3                            WACKER shall invoice BUYER with each shipment of
PRODUCT. BUYER shall pay such invoices net within *** days from the date of such
invoices.

 

4.                                 Delivery

 

4.1                            PRODUCT shall be delivered FCA German seaport
(Incoterms 2000).

 

4.2                            All deliveries of PRODUCT are subject to WACKER’s
General Conditions of Sale set forth in Appendix B and hereby made part of this
Agreement, provided, however, that if there is any conflict between the terms of
this Agreement and the said Conditions of Sale the terms of this Agreement shall
prevail.

 

4.3                            The agreed annual quantities for the years 2009,
2010 and 2011 be shipped in about equal monthly installments.

 

5.                                 Quality / Inspection and Testing

 

5.1                            The PRODUCT supplied by WACKER shall conform to
the specifications set forth in Appendix A.

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

2

--------------------------------------------------------------------------------


 

5.2                          It is understood and expressly agreed that the
PRODUCT delivered by WACKER hereunder are PRODUCTS of technical quality only and
BUYER is exclusively responsible for fitness for purpose, handling, use and
application of the PRODUCT.

 

5.3                          Upon receipt of each shipment of PRODUCT BUYER
shall inspect the PRODUCT. Unless BUYER notifies WACKER within *** days after
the arrival of the shipment at Buyer´s premises or warehouse, that it does not
conform to the quantity ordered or WACKER´s certificate of quality does not
conform to the specifications set forth in Appendix A, said shipment shall be
deemed to have been delivered as ordered and WACKER´s certificate of quality
shall be deemed to conform to the specifications.

 

6.                                 Warranty / Liability

 

6.1                            WACKER warrants solely that the PRODUCT delivered
shall conform to the specifications set forth in Appendix A . Except for the
warranty provided above, WACKER disclaims any and all other express or implied
warranties with respect to the PRODUCT, and any warranty of merchantability or
fitness for a particular purpose is expressly disclaimed.

 

6.2                            BUYER’s exclusive remedy and WACKER’s sole
obligation for any claim or cause of ac­tion arising under this Agreement
because of defective PRODUCT is expressly limited to either (i) the replacement
of non-conforming PRODUCT or the repayment of the purchase price of the
respective quantity of PRODUCT; OR (ii) payment not to exceed the purchase price
of the specific quantity of PRODUCT for which damages are claimed. Any remedy is
subject to BUYER giving WACKER notice as provided for in Section 5.3.

 

6.3                            The parties agree that the remedies provided in
this Agreement are adequate and that ex­cept as provided for above, neither
party shall be liable to the other, whether directly or by way of indemnity or
contribution for special, incidental, consequential or other damages arising
from the breach of any obligation hereunder or for any other reason whatsoever,
including actions for tort, strict or product liability, patent or trademark
infringement except as provided for herein.

 

7.                                 Confidentiality

 

7.1                            BUYER may use all the information disclosed by
WACKER under this Agreement only for the purposes contemplated herein.

 

7.2                            BUYER agrees to keep secret such information and
to take the necessary measures     to prevent any disclosure to third parties.

 

7.3                            BUYER is responsible for assuring that secrecy is
maintained by its employees and agents.

 

7.4                            The secrecy obligation does not apply to
information

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

3

--------------------------------------------------------------------------------


 

•              where BUYER can prove that is was known to BUYER prior to its
receipt;

•              which is or has become generally available to the public prior to
its receipt;

•              which is or has become generally available to the public without
being the result of a breach of this Agreement;

•              which is in accordance with information BUYER received or got
access to from an entitled person without any obligation of secrecy;

•              where WACKER approved the disclosure in a particular case in
writing.

 

7.5                            The secrecy obligation shall survive the term of
this Agreement.

 

8.                                 Security Interest

 

BUYER hereby grants WACKER a continuing security interest in any PRODUCT and in
the proceeds (including proceeds of sale or insurance) until the entire purchase
price for the PRODUCT currently or previously sold to BUYER is paid and until
all late payment interest, legal fees and expenses required to enforce WACKER’s
rights and any costs, expenses, taxes or other charges required to be paid by
BUYER to WACKER have been paid in full. BUYER specifically agrees that WACKER
may file one or more financing statements or other documents and take all
necessary or appropriate in order to create, perfect, preserve or enforce
WACKER’s security interest in the PRODUCT pursuant to the Uniform Commercial
Code and other applicable law, and hereby grants to WACKER a power of attorney
to execute such statements or documents in BUYER’s name. WACKER’s reasonable
costs and expenses (including, but not limited to, attorney’s fees and expenses
for pursuing, searching for, receiving, taking, keeping, storing, advertising
and selling the PRODUCT shall be paid by BUYER who shall remain liable for any
defi­ciency resulting from a sale of the PRODUCT and shall pay any deficiency
forthwith on demand. The requirement of reasonable notice of sale shall be met
if such notice is mailed and addressed to BUYER at its last address appearing on
WACKER’s records at least 30 days prior to the date of sale.

 

9.                                 Force Majeure

 

9.1                            If either party should be prevented or restricted
directly or indirectly by an event of Force Majeure as hereinafter defined from
performing all or any of its obligations under this Agreement, the party so
affected will be relieved of performance of its obligations hereunder during the
period that such event and its consequences will continue, but only to the
extent so prevented, and will not be liable for any delay or failure in the
performance or any of its obligations hereunder or loss or damage whether
direct, general, special or con­sequential which the other party may suffer due
to or resulting from such delay or failure, provided always that prompt notice
is given by the affected party to the unaffected party by facsimile or telephone
of the occurrence of the event constituting the Force Majeure, together with
details thereof and an estimate of the period of time for which it will
continue.

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

4

--------------------------------------------------------------------------------


 

9.2                            The term Force Majeure shall include without
limitation strike, labour dispute, lock out, fire, explosion, flood, war
(accident), act of god or any other cause beyond the reasonable control of the
affected party, whether similar or dissimilar to the causes enumerated above.

 

10.                          Assignment

 

This Agreement or any part thereof is not assignable by either party without the
prior writ­ten consent of the other party.

 

11.                          Entire Agreement

 

11.1                      This Agreement constitutes the whole agreement between
the parties as to the subject matter thereof and no agreements, representations
or warranties between the parties other than those set out herein are binding on
the parties.

 

11.2                      No waiver, alteration, or modification of this
Agreement shall be valid unless made in writing and signed by authorized
representatives of the parties.

 

12.                          Severability

 

In the event, any provision of this Agreement shall be declared invalid, illegal
or unen­forceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

13.                          Headings

 

The headings of the articles of this Agreement are inserted for convenience only
and shall not be deemed to constitute a part of this Agreement or to affect the
construction hereof.

 

14.                          Duration / Termination

 

14.1                      This Agreement will commence on the 01.10.2007 and
will endure for a defined period of 4 (four) years and 3 (three) month.

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

5

--------------------------------------------------------------------------------


 

15.                          Applicable Law / Jurisdiction

 

This Agreement shall be construed and the legal relations between the parties
hereto shall be determined in accordance with the laws of Germany; the
application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.

 

Exclusive place of jurisdiction shall be Munich.

 

Wacker Chemie AG

SunPower Corporation

WACKER POLYSILICON

 

 

 

Date: 20 September 2007

Date:

 

/s/ DR. KONRAD BACHHUBER

 

/s/ MATHIAS BREMER

 

/s/ PETER ASCHENBRENNER

Dr. Konrad Bachhuber

 

Mathias Bremer

 

 

Vice President

 

Director Asia

 

 

Production Polysilicon

 

Sales Polysilicon

 

 

 

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

Solargrade Polysilicon

 

Specification PCL-NCS (B)

 

Calendar year

 

Annual quantity

 

Price Euro/kg

 

 

in kg

 

FOB German Seaport

 

 

 

 

 

2009

 

***

 

***

2010

 

***

 

***

2011

 

***

 

***

 

Prepayment schedule

 

The BUYER will prepay the amount of *** for the total above agreed contract
quantity. The invoices, regarding deliveries up to the annual agreed quantity,
will be reduced by *** with each shipment. So WACKER´s invoice will state the
above agreed prices on the invoice, but will make note, that the BUYER has only
to pay the invoice amount reduced by ***.

 

Regarding to the agreed annual quantities the total prepayment amount of Euro
*** has to be paid according to the following schedule on the account of Wacker
Chemie AG :

 

January 15th, 2008    Euro ***

 

In case the BUYER does fail to take the full amount of the agreed annual
quantity in one re­spective calendar year, WACKER does not have to repay the not
absorbed outstanding pre­payment (regarding the respective calendar year), BUYER
also doesn’t have the right to set this prepayment against deliveries of the
following year.

 

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

7

--------------------------------------------------------------------------------


 

Appendix B

General Conditions of Sale

 

1.  Generally:

 

All our supplies and services as well as all contracts concluded with us are
exclusively subject to the following conditions of sale. Terms of the Purchaser
which contradict or which deviate from our sales terms and which are not
expressly recognised by us are not valid even if we do not expressly object to
them. Where a continuing business relationship exists, all future contracts,
supplies and services are also subject to our conditions’ of sale

 

2.  Offer, Conclusion of Contract:

 

Our offers are subject to change and non-binding Orders are only valid if
confirmed by us in writing or if recognised by us through the act of delivery.
Any additional verbal agreements, supplements and modifications are also only
valid if confirmed in writing.

 

3.  Delivery, Default:

 

3.1  Unless otherwise agreed, any dates quoted for delivery are non-binding.

 

3.2  We are entitled to make partial deliveries as far as the Purchaser must
reasonably accept this in the circumstances of an individual case. The
corresponding invoices issued are payable without regard to whether complete
delivery has been made.

 

3.3  In the event delivery is delayed, the Purchaser may set us a reasonable
grace period with the notice that he rejects the acceptance of the delivery item
after expiry of the grace period. After the expiry of the grace period the
Purchaser is entitled to cancel the contract of sale through written notice or
to request damages instead of performance. At our request the Purchaser is
obligated to state within a reasonable period whether he cancels the contract
due to delay in delivery, seeks damages instead of performance or insists on
performance.

 

3.4  Our liability is set forth in para. 9. Furthermore in the event of slight
negligence, our liability is limited to the invoice value of the respective
delivery item.

 

4.  Return of loan packaging:

 

In the event of delayed return (meaning in the event normal unloading times are
exceeded) of loading equipment, loading tanks and other loan packaging we
reserve the right to charge the Purchaser for the costs incurred by us.

 

5.  Prices:

 

5.1  Unless otherwise expressly agreed, prices are quoted “ex works#, excluding
packaging and plus delivery and shipping costs as well as plus any applicable
Value Added Tax.

 

5.2  The prices valid on the day of dispatch shall apply. Should the latter be
higher than the contractual price, the Purchaser is entitled to cancel the
contract with regard to the quantities still to be delivered. Cancellation shall
be made within 14 days after notification of said price increase

 

6.  Payment;

 

6.1  The payment shall be made in Euro to one of our bank accounts indicated on
the reverse side.

 

6.2  Should Purchaser be in arrears with payment, interest for default shall be
due and payable at *** %, but at least *** % above the respective base interest
rate. We reserve the right to claim further damages. If the interest we claim is
higher than the statutory interest for delayed payment, the Purchaser has the
right to demonstrate lower damages just as we have the right to show that
greater damages were incurred.

 

6.3  Should Purchaser be in arrears with payment or should there be reasonable
doubts as to Purchaser’s solvency or credit rating, we are -without prejudice to
our other rights - entitled to require payment in advance for deliveries not yet
made, and to require immediate payment of all our claims arising from the
business relation.

 

6.4  Bills of exchange and cheques shall be accepted upon separate agreement and
only by way of payment. All expenses incurred in this regard shall be borne by
the Purchaser.

 

6.5  Only uncontested or legally proved claims shall entitle the Purchaser to
set-off or withhold payment.

 

7.  Force Majeure:

 

Events of Force Majeure, in particular strikes, lock outs, operator or transport
interruptions, including at our suppliers, shall suspend the contractual
obligations of each party for the period of the disturbance and to the extent of
its effects. Should the delays caused exceed a period of 6 weeks, both parties
shall be entitled to cancel the contract with respect to the contractual
performance affected by such delays. No other claims exist.

 

8.  Quality:

 

8.1  All our data, especially data relating to product suitability, processing
and use, as well as to technical support, have been compiled to the best of our
knowledge.  The Purchaser, however, must still perform his own inspections and
preliminary trials.

 

8.2  The Purchaser undertakes to examine the goods immediately after delivery
with respect to any defects concerning quality and suitability of purpose and
object to ascertainable defects. Sample testing shall also be performed if this
can be reasonably expected of the Purchaser. Failure to proceed in aforesaid
manner shall result in the goods being regarded as accepted.

 

8.3  Complaints must be made within 8 days after receipt of the goods. In case
of hidden faults, however, complaints are to be made immediately on discovery,
within one year after receipt at the very latest. Said claims shall only be
taken into consideration if and when made in writing and with the relevant
documentation attached. To comply with the time limit it shall be sufficient if
the complaint is sent in good time.

 

8.4  We are not liable on the basis of public statements by us, the manufacturer
or his agents, if we were not aware of the statement or were not required to
have knowledge thereof, the statement was already corrected at the time of the
purchase decision or the Purchaser cannot show that the statement influenced his
purchase decision.

 

8.5  We are not liable for defects which only marginally reduce the value or the
suitability of the object. A marginal defect exists in particular if the defect
can be removed by the Purchaser himself with insignificant effort.

 

8.6  If the Purchaser requests replacement performance due to a defect, we may
choose whether we remove the defect ourselves or deliver a defect-free  object
as a replacement. The right to reduce the price or cancel the contract in the
event of unsuccessful replacement performance shall remain unaffected.

 

8.7  Where complaints are justified, the goods may only be returned to us at our
expense if after we receive notice of the defect we do not offer to collect or
dispose of the goods.

 

8.8  If increased costs arise because the Purchaser has transferred the goods to
a place other than his commercial place of business, we shall charge the
Purchaser for the increased costs in connection with the remedying of the
defect, unless the transfer corresponds to the designated use of the object.

 

8.9  Damage and claims for reimbursement of expenses shall remain unaffected as
far as not excluded by para. 9.

 

8.10  All claims due to a defect are subject to a limitation period of one year
after delivery of the object. No warranty is made for used objects. The
statutory limitation period for objects which are used for a building structure
in accordance with their usual manner of use, and which cause the defectiveness
thereof, shall remain unaffected.

 

8.11  The rights of the Purchaser under §§ 478, 479 German Civil Code remain
unaffected.

 

9.  Liability:

 

Our liability is excluded, regardless of the legal grounds. This shall not apply
in the event of intentional actions or gross negligence by us or our legal
representatives or agents or in the event of breach of material contractual
duties.

 

In the event of a slightly negligent breach of material contractual duties our
liability is limited to twice the invoice value of the respective delivery item.
For damages due to delayed performance para 3.4 shall also apply. Our liability
for damages due to injury to life, the body or health, the liability based on a
guarantee and under mandatory statutory provisions, in particular the Product
Liability Act, remain unaffected.

 

10.  Reservation of Ownership:

 

10.1  The goods that have been sold remain our sole property until all
outstanding debts arising from the business connection with the Purchaser have
been paid in full. The Purchaser has power of disposal of the purchased goods in
the ordinary course of business, or he may process the goods until revocation by
us.

 

10.2  Reservation of ownership and power of disposal, as laid down in clause
10.1, also apply to the full value of the manufactured goods produced by
processing, mixing and blending or combining our goods. In each case we qualify
as the manufacturer. In cases where the goods are processed, mixed and blended
or combined with those of a third party, and where the reservation of the latter
continues to apply then we acquire joint ownership in proportion to the invoice
value of those processed goods. If security rights of a third party are in fact
or in law below that share, the difference will be to our benefit.

 

10.3  If the Purchaser resells our goods to third parties he hereby assigns the
entire resulting payment claim - or in the amount of our joint share therein
(see para. 10.2) - to us. In the event the parties agree on a current account,
the respective balance amounts shall be assigned. However, the Purchaser shall
be entitled to collect such payment claim on our behalf until we revoke such
right or until his payments are discontinued. The Purchaser is only authorized
to make assignment of these claims - even only for the purpose of collection by
way of factoring - with our express written consent.

 

10.4  The Purchaser shall immediately give notice to us if any third party
raises any claim with respect to such goods or claims which are owned by us.

 

10.5  It the value of the collateral exceeds our accounts receivable by more
than 20% then we will release collateral on demand and at our discretion.

 

10.6  We are also entitled to take back goods on the basis of the reservation of
title, even if we have not previously cancelled the contract. If products are
taken back by way of the exercise of the reservation of ownership, this shall
not constitute cancellation of the contract.

 

10.7  If the laws of the country in which the goods are located after delivery
do not permit the Vendor to retain the title to said goods, but allow the
retention of other similar rights to the delivery item, the Purchaser shall
provide us with such other equivalent right. The Purchaser undertakes to assist
us in the fulfilment of any form requirements necessary for such purpose.

 

11.  Place of Fulfilment, Applicable Law and Jurisdiction:

 

11.1  The originating point of the goods shall, in each case, be the place of
fulfillment for the delivery. Munich shall be the place of fulfillment for
payment.

 

11.2  Exclusively the laws of the Federal Republic of Germany shall apply
between the parties. The application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods is expressly excluded.

 

11.3   If the Purchaser is a merchant or does not have a general place of
jurisdiction in Germany, the place of jurisdiction is Munich. We shall, however,
have the right to also bring a claim against the Purchaser at his general place
of jurisdiction.

 

Munich, 15th May 2002

 

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

8

--------------------------------------------------------------------------------


 

Appendix C , page 1 of 2

 

Relevant Energy Price index:

 

„BAFA Grenzübergangspreis” for natural gas

 

Source:

http://www.bmwi.de/BMWi/Navigation/Energie/Energiestatistiken/energiesta-
tistiken,did=53736.html

 

Evaluation periods:

• Arithmetic mean value out of 6 months

• April to September for price adjustment of 1st half of the following year

• October to March for price adjustment of 2nd half of year

• Basis evaluation period: April 2006 — September 2006

 

 

Price Adjustment Table:

 

CB … Index value of Basis evaluation period

CN … Index value of New evaluation period

 

CN/CB (%)

 

Price Adjustment
EURO / kg

 

 

 

< - 60

%

 

***

< - 40

%

 

***

< - 20

%

 

***

 

 

 

 

> + 20

%

 

***

> + 40

%

 

***

> + 60

%

 

***

> + 80

%

 

***

etc.

 

 

etc.

 

 

On the following example for the calculation of the price adjustment the
procedure is ex­plained in more detail.

 

 

Supply Agreement 3 SunPower Corporation/ Wacker Chemie AG Sept. 14th, 2007

 

 

***      CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION

 

9

--------------------------------------------------------------------------------


 

[g260521kp15i001.jpg]

 

 

10

--------------------------------------------------------------------------------